Smith, J.,
delivered the opinion of the court.
It being the custom of appellant to give ministers of the gospel a permit to travel over its lines at the reduced rate of two cents per mile, appellee, being a minister of the gospel of the Colored Methodist Episcopal Church of America, applied to appellant for such a permit, which appellant refused to give him, assigning no reason therefor. Thereupon this suit was instituted by appellee to recover damages for such refusal; the declaration alleging that the same was a wilful, wanton, oppressive, and unlawful discrimination against him. Erom a judgment awarding damages to appellee, this appeal is taken.
The declaration is challenged on the ground that it-shows no cause of action. The only duty which appellant owed to appellee was to furnish him with transportation over its lines at the same rate and under the same conditions that it furnished same to the general public. Permitting a minister of the gospel, or any person, to travel at a rate lower than that given the general public is a mere gratuity, which appellant can withhold at its pleasure, and even a custom so to do imposed upon it no obligation to ’give such permission.
■ The declaration, therefore, states no cause of action, and the judgment of the court below is reversed, and the cause dismissed.